DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. US 5593640.
Regarding claims 1-3 and 8, Long et al. teaches hydrogen generation from chemical hydrides (Abstract). The reference teaches using both hydrolysis and thermal decomposition for hydrogen release from water and the hydrides respectively (Col. 10 lines 1-5). Long teaches that the chemical hydride used in the invention is selected from LiAlH4, NaAlH, LiBH, NaBH, Al(BH4)3 and Mg(AlH4)2 (Col. 5 lines 58-62). The reference further teaches using a second hydride such as CaH2 (Col. 10, lines 24-31). The CaH2 performs hydrolysis and is thus considered as the first chemical hydride that reacts with water. 
4)3 is considered as a “synergist
Regarding claims 4-7, the Ca is considered as the cation and is an alkaline earth metal with an anion that is hydrogen. The reference does not teach that the first hydride has a central atom such as Al or B or is LiBH4, NaBH4, LiAlH4 or NaAlH4. 
However, it would have been obvious for a person of ordinary level of skill in the art to combine other hydrides listed by the reference in addition to the CaH2. Long teaches that the chemical hydride used in the invention is selected from LiAlH4, NaAlH, LiBH, NaBH, Al(BH4)3 and Mg(AlH4)2 (Col. 5 lines 58-62). The Al(BH4)3 is considered as a “synergist”. However, LiAlH4, or LiBH are prior art elements that would yield predictable results according to known methods. Combining these elements is a prima facie case of obviousness (MPEP §2143. IA).
Regarding claims 9-11, the reaction of byproducts and hydrogen yield is a property of the reactants and the reaction itself. Therefore, the side reaction of byproducts with the reactants will be expected. Similarly the claimed hydrogen yield will be expected since this is an intrinsic property. 

Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. US 5593640, in view of Ibikunle et al. “Kinetics and modeling studies of the CaH2/LiBH4, MgH2/LiBH4, Ca(BH4)2 and Mg(BH4)2 systems”. 
4)2, Al(BH4)3 and Ti(BH4)4. 
Ibikunle studies hydrides and borohydrides for their hydrogen holding capacities (Abstract). In particular the reference performs dehydrogenation of LiBH4, MgH2, Ca(BH4)2 and CaH2 (Pg. 46, left column, last paragraph). The reference determines that a mixture comprising Mg(BH4)2 is quick to desorb hydrogen based on the isothermal kinetic experiment (See Pg. 47, Table 1 and left column first full paragraph).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to include the Mg(BH4)2 hydrogen storage material of Ibikunle in the reference of Long. One would be motivated by faster reaction kinetics for hydrogen release. 
Regarding claims 13-18, the Long reference does not include a second hydride which also participates in a reaction with water to release hydrogen. 
However, Ibikunle performs dehydrogenation of LiBH4, MgH2, Ca(BH4)2 and CaH2 (Pg. 46, left column, last paragraph). The reference determines results that a LiBH4 mixture with MgH2 releases hydrogen faster than the one with CaH2 (See Pg. 47, left column first full paragraph). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to include the MgH2/LiBH4 mixture of Ibikunle in the invention of Long. One would be motivated to do so because of the faster reaction kinetics during hydrogen release relative to CaH2. 
4, NBH4, LiAlH4, Mg2FeH6 and Ca4Mg4Fe3H22. 
However, it would have been obvious for a person of ordinary level of skill in the art to combine other hydrides listed by the Long reference in addition to the CaH2. Long teaches that the chemical hydride used in the invention is selected from LiAlH4, NaAlH, LiBH, NaBH, Al(BH4)3 and Mg(AlH4)2 (See Long Col. 5 lines 58-62). The Al(BH4)3 is considered as a “synergist”. However, LiAlH4, or LiBH are prior art elements that would yield predictable results according to known methods. Combining these elements a prima facie case of obviousness (MPEP §2143. IA).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736